Citation Nr: 9908206	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to June 15, 
1968, and from June 27, 1968 to October 1974.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1991 RO dental rating decision which 
denied the veteran's claim for service connection for 
residuals of dental trauma, for the purpose of obtaining VA 
outpatient dental treatment.  The case was remanded by the 
Board in November 1994, and returned to the Board in February 
1999.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for residuals of 
dental trauma, for the purpose of obtaining VA outpatient 
dental treatment.


CONCLUSION OF LAW

The claim for service connection for residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from April 1966 
to June 15, 1968, and from June 27, 1968 to October 1974. 

Service personnel records show that during the veteran's 
first period of service (April 1966 to June 15, 1968), he 
served in Vietnam from November 1966 to June 1968 as a 
vehicle repairman in a maintenance battalion.  He was awarded 
no Purple Heart medal or decorations evincing combat service.  
Service medical records from this period of service show he 
had one tooth (a 2nd lower left molar, noted to be non-vital 
on the initial service dental examination) extracted.  On the 
medical history portion of the June 1968 service separation 
examination for the first period of service, he reported he 
had or had had severe tooth or gum trouble.  On the report of 
medical examination for service separation, it was reported 
that his dental condition was acceptable.  Examination showed 
normal findings as to the head, face, neck, scalp, mouth, and 
throat.  During this period of service, the service medical 
and dental records show no findings of dental trauma. 

The claims folder contains a July 1968 VA Form 10-2731 from 
the VA outpatient clinic in Lubbock, Texas, which notes that 
the veteran's teeth needed fillings, and that a dental 
examination was being authorized on a prima facie basis.

The service personnel records for the veteran's 2nd period of 
service (June 27, 1968 to October 1974) indicate he had no 
service in Vietnam during this period and received no combat 
decorations during this period.  Service medical records show 
he was hospitalized at Ft. Hood, Texas in May 1969 for 
treatment of an adult situational reaction, and during the 
admission he gave a history of recently being medically 
evacuated from Vietnam because of a bullet wound of the right 
thigh and a history of recently being married and having 
marital adjustment problems.  Service personnel records show 
he was AWOL from May 1969 to September 1969.  Service medical 
records note he sustained a laceration of the right lower lip 
in May 1970 at Ft. Hood when an unsecured hatch of a track 
vehicle struck him on the top of his head and knocked his 
head into the vehicle.  Service personnel records show he had 
service in Korea from February 1971 to March 1972.  His 
dental records show he underwent extensive dental treatment 
in 1974, including fillings for caries and extractions for 
nonrestorable teeth and malposed molars.  None of the service 
records refer to dental trauma.  The September 1974 service 
separation examination contained no specific dental findings, 
but there were normal findings with respect to the head, 
face, neck, scalp, mouth, and throat.  An October 1974 dental 
record notes that there was no apparent periapical pathology, 
but he was advised to seek further treatment through the VA.

In November and December 1974, the RO received claims from 
the veteran in which he requested service connection for 
various conditions; he did not mention dental trauma.

At a February 1975 VA general medical examination, there were 
no complaints of a dental condition.  There were normal 
findings with respect to the head, face, neck, nose, sinuses, 
mouth, throat, and musculoskeletal system.

In a September 1979 application for VA outpatient dental 
treatment, the veteran reported that he had 6 teeth knocked 
out at Fort Hood in 1970.  He indicated he had received VA 
dental treatment in 1974 and 1979, apparently at the VA 
medical center (VAMC) in Temple, Texas.

In an October 1979 dental rating decision, the RO denied 
service connection for dental trauma; there is no record that 
the veteran was notified of the rating decision.

VA outpatient treatment records from 1985 and later show 
treatment primarily for psychiatric problems.  In June 1986, 
it was noted there was a history of drug and alcohol abuse, 
violence and fights, and motor vehicle accidents with 
multiple injuries including head trauma with loss of 
consciousness.

In November 1986 the veteran filed a claim for service 
connection for a number of medical disorders, including jaw 
reconstruction, numbness, and a bullet wound from Vietnam 
service in 1968.  On his application, he indicated he had 
received dental treatment at the VAMC in Temple, Texas in 
1975.

In May 1987 the RO denied service connection for jaw 
reconstruction with numbness. 

The veteran went to a VA outpatient clinic in December 1990 
seeking dental treatment.  He reported that in service he had 
a shell fragment wound of the left side of his neck and was 
feeling numb on the left side of his face.  It was reported 
that his front teeth had been replaced and he had periodontal 
disease.  His case was referred to the VA dental clinic where 
it was treated as an application for VA outpatient dental 
treatment.  He reported that he had had a shrapnel injury to 
the neck and jaw damaging his front teeth.

The veteran was admitted to Houston Northwest Medical Center 
in December 1990 for back and leg pain.  It was reported that 
he had sustained head and shoulder injuries in a December 
1988 employment accident when a load of iron fell on him.  
The veteran also gave a history of jaw reconstruction from a 
Vietnam injury.

In February 1991 the RO held that there was no evidence of 
dental trauma in service.  

In a February 1991 application for service connection for a 
number of conditions, the veteran alleged that he sustained a 
shell fragment wound in Vietnam on December 24, 1967, in 
which the fragment entered the back of his neck and exited at 
his right jaw, damaging these areas and the face, teeth, and 
sinuses.  He alleged the wound required hospital treatment in 
Long Binh, Vietnam, in Thailand, and at Walter Reed Army 
Medical Center in Washington, D.C.

A number of later medical records (e.g., a March 1991 private 
medical record concerning evaluation for sexual dysfunction) 
recite the veteran's account of a Vietnam wound requiring jaw 
reconstruction.

On a VA surgical examination in January 1992, the veteran 
reported when he was in Vietnam, he had had shrapnel or 
bullet wounds which entered the back of his right neck and 
proceeded through the neck into the right jaw where it 
removed a considerable amount of bone in the area of angle of 
the right jaw.  Examination showed an obvious loss of tissue 
and bone in the right jaw.  The veteran reported foreign 
bodies apparently came to the surface from time to time, and 
he removed himself.  The diagnoses included shell fragment 
wounds of the right face, neck, and jaw.

II.  Analysis

Service connection may be granted for a disability that is 
due to disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
As to dental conditions, service connection will be granted 
for disease or injury of individual teeth and of the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a).  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  It should be noted, however, that 
service connection for periodontal disease or pyorrhea, teeth 
which are carious but treatable, teeth which are missing but 
replaceable, for dental or alveolar abscesses, and for 
Vincent's stomatitis, may only be granted for the purpose of 
receiving dental treatment from the VA (i.e., not 
compensation).  38 C.F.R. § 4.149.

The veteran claims service connection for residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment.  The threshold question is whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  At the time of the 1994 
Board remand, the Board stated that the claim was well 
grounded, and the RO thereafter made extensive attempts to 
develop additional evidence.  On further review of the 
record, the Board finds that the claim is not well grounded.

For a claim to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  For a service 
connection claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); 
competent evidence of incurrence or aggravation of a disease 
or injury in service (medical evidence or, in some 
circumstances, lay evidence); and competent evidence of a 
nexus between the in- service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

Notwithstanding the veteran's assertions to the contrary, the 
service records show he did not engage in combat during his 
tour in Vietnam or at any other time during his periods of 
active duty; thus the provisions of 38 U.S.C.A. § 1154 
concerning proof of combat injury do not apply to his case.  
The veteran's service medical records show treatment for 
dental disease but do not show dental trauma from a wound or 
otherwise, and the medical records from during and shortly 
after service affirmatively show no dental trauma from 
service.  The veteran has made inherently incredible 
allegations of dental trauma in service (varying allegations 
of a severe Vietnam head wound, multiple teeth knocked out at 
Ft. Hood, etc.) and he has submitted no independent lay or 
medical evidence to show dental trauma during active duty.  
On this basis alone, the claim for service connection for 
dental trauma is not well grounded.  Although current dental 
conditions are shown, for the claim to be well grounded there 
would also have to be competent medical evidence linking such 
conditions to dental trauma in service.  While the veteran's 
unsupported account of a service shell fragment wound and jaw 
reconstruction has been transcribed in some of the medical 
treatment records from many years after service, this is not 
competent medical evidence of causality and does not serve to 
make the claim well grounded.  LeShore v. Brown, 8 Vet.App. 
406 (1995); Reonal v. Brown, 5 Vet.App. 458 (1993).  

As there is no competent evidence of dental trauma during 
service, or competent evidence linking current dental 
conditions to alleged service trauma, the claim for service 
connection for residuals of dental trauma, for the purpose of 
obtaining VA dental treatment, is not plausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); Caluza, 
supra.






ORDER

Service connection for residuals of dental trauma, for the 
purpose of obtaining VA outpatient dental treatment, is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


